Title: From Benjamin Franklin to Jan Ingenhousz, 18 March 1774
From: Franklin, Benjamin
To: Ingenhousz, Jan


Dear Friend,
London, March 18. 1774
I have lately been favoured with yours of the 24th past. I am very sensible of your Kindness in the Concern you express on Account of the late Attack on my Character before the Privy Council and in the Papers. Be assured, my good Friend, that I have done nothing unjustifiable, nothing but what is consistent with the Man of Honour, and with my Duty to my King and Country; and this will soon be as apparent to the Publick as it is now to all here who know me. I do not find that I have lost a single Friend on the Occasion. All have visited me repeatedly with affectionate Assurances of their unalterable Respect and Affection; and many of Distinction, with whom I had before but slight Acquaintance. You know that in England, there is every day in almost every Paper some Abuse on public Persons of all Parties, the King himself does not always escape; and the Populace, who are used to it, love to have a good Character cut up now and then for their Entertainment. On this occasion it suited the Purposes of the Ministry to have me abused, as it often suits the Purposes of their Opposers to abuse them. And having myself been long engag’d in Publick Business, this Treatment is not new to me, I am almost as much used to it as they are themselves, and perhaps can bear it better. So, my dear Friend, let it give you no more Uneasiness. I have indeed lost a little Place that was in their Power; but I can do very well without it. It will not be long before I publish my Vindication, which some Circumstances keep back at present. I shall send you a Copy of it, but had rather see you here. I hope your Intention of visiting us in the Spring still continues.
Sir John Pringle continues well. His Speech in giving the last Medal, on the Subject of the Discoveries relating to the Air, did him great Honour. I suppose you have seen it. Dr. Priestly goes on rapidly with new and curious Experiments on that Subject; too many to relate in a Letter. He is about printing a new 8vo Book full of them.
  Mr. Walsh, (one of whose Papers on the Torpedo I shall, to save Postage, send you thro’  the Hands of the Ambassador) has just made a curious Discovery in Electricity. You know we find that in rarify’d Air it would pass more freely, and leap thro’ greater Spaces than in dense Air; and thence it was concluded that in a perfect Vacuum it would pass any distance without the least Obstruction. But having made a perfect Vacuum by means of boil’d Mercury in a long Torricellian bent Tube, its Ends immers’d in Cups full of Mercury, he finds that the Vacuum will not conduct at all, but resists the Passage of the Electric Fluid absolutely, as much as if it was Glass itself. This may lead to new Principles and new Views in the atmospheric Part of Philosophy. I am ever, my dear Friend, Yours most affectionately
B Franklin
M. Ingenhausz.
 
Addressed: To / Dr Ingenhauss / Physician of the Court / at Vienna / Austria
Notation: Opened on Account of the Postage not being paid.
